Citation Nr: 1709163	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-43 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1975 to June 1976.  He died in June 2009 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania, (RO) that denied the claim of service connection for the cause of the Veteran's death.  Jurisdiction has since been transferred to the Buffalo, New York, RO. 

The appellant provided testimony before the undersigned at a Travel Board hearing in May 2011.  A transcript of those proceedings is of record.

In February 2014, the Board remanded the appellant's claim for additional development.  The case has returned to the Board for appellate review. 

The record before the Board consists of the paper claims file and two electronic files known as Virtual VA and the Veterans Benefits Management System.
The Board has reviewed the electronic claims files and notes that the contents include VA treatment records, which were considered in the June 2014 supplemental statement of the case, as well as the February 2017 Informal Hearing Presentation of the Veteran's representative.  The remaining documents are duplicative of those found in the paper claims file.  

FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as liver failure/Necrosis due to alcohol abuse with a contributing factor listed as human immunodeficiency virus (HIV). 

2.  At the time of the Veteran's death, service connection was not in effect for any conditions or disabilities.  

3.  Liver failure/Necrosis and HIV, were not shown in service or within one year of the Veteran's discharge.  

4.  A disability of service origin did not cause or contribute to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

With respect to claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board notes that a letter was provided to the appellant in November 2009, prior to the initial unfavorable decision issued in May 2010, that informed her of her and VA's respective responsibilities in obtaining evidence and information and advised her of the elements necessary to establish entitlement to service connection for the cause of the Veteran's death.  In particular, this letter, as required by Hupp, provided the appellant with notice of the conditions for which the Veteran was service-connected at the time of his death and an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition as well as one not yet service-connected.  This letter also provided the appellant with notice as to how VA determines an effective date, the form of which, as applicable to the instant appeal, supplies her with the notice required by Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs), personnel records, social security administration (SSA) records, and his death certificate have been obtained.  Further, the Veteran's pertinent post-service treatment records as well as a VHA opinion, obtained in September 2016, have been associated with the file.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.

The Board acknowledges the appellant's representative's contention that the September 2016 VHA opinion did not adequately address the possibility of a pre-existing acquired psychiatric disorder and whether it was aggravated by the Veteran's active duty service.  The Board has reviewed the opinion in light of the representative's arguments and, as explained in detail below, finds that the opinion is adequate.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical opinion regarding the claim for service connection for the cause of the Veteran's death has been met.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The appellant was also afforded the opportunity to testify before the Board in May 2011.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the Court held that 38 C.F.R. 3.103 (c)(2) (2016) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2011 hearing, the undersigned reiterated all of the appellant's claimed theories of entitlement to service connection for the cause of the Veteran's death and explained what was required in order for service connection for cause of the Veteran's death to be warranted.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  Furthermore, based on the testimony provided at the hearing, the Board determined that additional medical inquiry regarding the cause of the Veteran's death was necessary and, consequently, obtained a VHA opinion in September 2016.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the February 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In February 2014, the Board directed the AOJ to obtain additional evidence to include all relevant VA treatment records, SSA records, and the Veteran's personnel records and to readjudicate the appellant's claim in light of any newly associated evidence.  Subsequently, additional VA treatment, SSA, and personnel records were associated with the claims file.  In June 2014 the RO issued a supplemental statement of the case, taking into account all evidence of record.  Accordingly, the Board finds that there was substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Cause of Death

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R.                § 3.312(a); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312 (b).  For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312 (c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312 (c)(2).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312 (c)(4).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board has reviewed all of the evidence in the claims file, including the Veteran's VA treatment records, VHA report, hearing testimony and statements submitted in support of the claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the appellant's claim for entitlement to service connection for cause of the Veteran's death.  

With the above criteria in mind, the facts and contentions will be summarized.  The Veteran's death certificate lists the immediate cause of death as liver failure/Necrosis due to alcohol abuse with a contributing factor listed as HIV.  At the time of the Veteran's death, service connection was not in effect for any condition or disability. 

The STRs do not reflect liver failure/Necrosis or any other liver disability, nor is any such disability shown within the one year post service presumptive period for "chronic" disabilities such as cirrhosis of the liver.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Therefore, presumptive service connection under 38 C.F.R. § 3.307 is not warranted.  Furthermore, the Veteran's STRs are silent for any complaints, treatment or diagnosis for HIV. 

Post-service treatment records, reflect treatment and documentation of abnormal liver function as well as HIV amongst various other comorbidities.  Moreover, the Veteran's records routinely reflect that the Veteran was a heavy drinker.  However, there is no indication that any of these conditions were caused by or aggravated by the Veteran's period of active duty service. 

During the May 2011 Board hearing, the appellant testified that her husband was a severe alcoholic, and that she believed that such was the cause of his death.  Furthermore, she testified that her husband had not drunk alcohol until he was discharged from the service.  The appellant reported that even though she did not know the Veteran prior to or during his time in the service, that he had told her that he did not drink alcohol prior to his discharge.  The appellant testified that she believed that the Veteran suffered from an acquired psychiatric disorder as a result of his time in the service and that his drinking was his attempt at self-medication, to forget the things he saw and experienced while in the service.  

The Veteran's STRs are silent for any treatment, complaints or diagnosis of an acquired psychiatric disorder.  The Veteran's exit examination, which included a mental status examination, reported no psychiatric symptoms or conditions.  However, it was noted in the Veteran's personnel records, that he exhibited abnormal behavior and possibly some confusion in intellectual functioning.  The Veteran apparently reported to an incorrect duty station in Alabama when he was supposed to report in California, following his completion of initial military training.  This incident resulted in the Veteran being adjudged absent without leave (AWOL).  In addition, upon the Veteran's separation, he was given a harshly worded letter from his commanding officer.  The letter described the Veteran as "immature," "irresponsible," and "ineffective as a solider."  Furthermore, the Veteran's commanding officer reported that the Veteran said things such as "who the f*** are you to tell me what to do?" and that he was AWOL three times and once "dropped from the rolls (desertion)."  Regardless, the Veteran's service records do not reflect a diagnosis for an acquired psychiatric disorder. 

Post-service the Veteran was treated for psychiatric conditions in 1995 when the Veteran was diagnosed with acute psychosis and schizophrenia.  In 1996, he was treated for adjustment disorder.

In light of the appellant's testimony and the Veteran's medical records, the Board has considered whether the Veteran suffered from an acquired psychiatric disorder as a result of his active duty service, and if so whether his alcoholism was a manifestation of such.  However, the Board finds that the Veteran did not suffer from an acquired psychiatric disorder as a result of military service.  Furthermore, the Board finds that, even if the Veteran did suffer from an acquired psychiatric disorder, his alcoholism was not a complication of it.  

In this regard, the Board places high probative value on the September 2016 VHA opinion in which the VHA physician explained that it is unlikely that the Veteran experienced any acquired psychiatric disability as a result of his active military service.  Furthermore, chronic alcohol abuse was usually not a complication of psychiatric disorders and therefore is unrelated to any potential psychiatric disorder that the Veteran could have had.  The VHA physician noted that while the Veteran was diagnosed with psychosis and schizophrenia in 1995, there was only a mention of adjustment disorder a year later in 1996, suggesting that the earlier episode in 1995 was a "brief reactive psychosis (or drug-alcohol induced psychosis) rather than schizophrenia which is a chronic mental illness."  The examiner found that the adjustment disorder noted in 1996 was "almost certainly not a persistence of the speculative possibility of an adjustment disorder 20 years earlier, as adjustment disorders are by definition time-limited reactions to specific stressors."  

The examiner found that after a thorough review of the Veteran's medical records that his service records did not support the existence of psychiatric symptoms that developed during his military service.  The examiner noted that the Veteran was examined twice in a 5 month period with no mention of mental symptoms and that he had a mental status examination at his service separation which was normal with no mention or evidence of a psychiatric disorder.  Furthermore, the examiner noted that the Veteran's instances of abnormal behavior in service were "more suggestive of a pre-existing personality disorder.  To speculate that abnormal behavior represented symptoms of an acquired psychiatric disability is pure supposition with no substantive evidence, as there are many possible explanations for such behavior, including a pre-existing personality disorder (which is also a speculation)."  The examiner noted that the Veteran's instances of difficulties adjusting to military life and problems with authority and suggestions of impaired intellectual functioning were "risk factors but not evidence of a psychiatric disorder." 

The examiner opined that it was unlikely that the Veteran experienced any acquired psychiatric disability as a result of his active military service.  Furthermore, while the examiner noted that it was not clear from the Veteran's medical records when his alcohol abuse began and subsequently progressed, chronic alcohol abuse is not usually a complication of psychiatric disorders.  Therefore, any alcohol abuse would be unrelated to any speculative (but non-substantiated) psychiatric disorder that the Veteran may have had.  There is no contrary opinion of record. 

The Board acknowledges the appellant's representative's contention that the September 2016 VHA opinion is inadequate.  The appellant's representative argues that the examiner raised the possibility of a pre-existing condition but did not address aggravation of that condition during the Veteran's military service.  However, the Board notes that the September 2016 examiner stated that the Veteran's abnormal behavior was "more suggestive of a pre-existing personality disorder" rather than an acquired psychiatric disorder that developed during active military service.  While it is true that the examiner suggested the possibility of a pre-existing condition, that condition was a speculative personality disorder.  The Board notes that a personality disorder is not a disease or injury for compensation purposes and therefore a disability resulting from such may not be service-connected.  See 38 C.F.R. § 4.127.  The Board has considered the appellant's representative's contention but finds that for the reasons explained above, that such contention fails. 

The Board places great probative value on the September 2016 VHA physician's opinion as he has reviewed all of the medical evidence of record in forming his opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the most probative evidence preponderates against a finding that the Veteran suffered from an acquired psychiatric disorder as a result of service and that his alcoholism was a manifestation of an acquired psychiatric disorder.  Furthermore, the Board finds that the evidence of record does not support that the Veteran's immediate and underlying causes of death were related to the Veteran's military service.  

In making this determination, the Board has considered the appellant's assertions as to the relationship between the Veteran's death and various comorbidities and his active military service.  In this regard, such a finding requires medical expertise as it involves a medical subject concerning internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the questions regarding the impact of the Veteran's conditions or the potential relationship between his liver disease/Necrosis, alcoholism and HIV and military service and alleged acquired psychiatric disorder may not be competently addressed by lay evidence, and the appellant's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the most probative evidence of record does not support the appellant's contentions; to the contrary, her statements are substantially outweighed by the conclusions set forth in the September 2016 VHA opinion.

Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


